JOANOS, Chief Judge.
.Anthony Williams appeals the denial of his motion for post-conviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. Of the four grounds asserted as the basis for relief, only the claims that appellant was incompetent to enter a guilty plea suggested a possible entitlement to relief. Therefore, the court requested the Attorney General’s office to file a brief responding to the incompetency allegations. See Toler v. State, 493 So.2d 489 (Fla. 1st DCA 1986).
After consideration of the answer brief filed by the assistant attorney general, we affirm the order denying relief, on the ground that the allegations are mere conclusions. See Flint v. State, 561 So.2d 1343, 1344 (Fla. 1st DCA 1990); Toler v. State, 196 So.2d 1, 6 (Fla. 4th DCA 1967); Dancy v. State, 175 So.2d 208, 209 (Fla. 3d DCA 1965). However, our affirmance is without prejudice to appellant’s right to raise the competency issue in a successive motion, alleging facts which, if true, would demonstrate that appellant was incompetent to enter a guilty plea.
Accordingly, the order denying post-conviction relief is affirmed without prejudice to appellant’s right to raise the competency issue in a successive rule 3.850 motion.
WIGGINTON and BARFIELD, JJ., concur.